Case: 12-12231   Date Filed: 11/06/2012   Page: 1 of 11

                                                       [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 12-12231
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:10-cv-00114-JRH-WLB

BOBBY STRICKLAND,

                                                    Plaintiff - Appellant,

                                versus

COLUMBIA COUNTY BOARD OF EDUCATION,
COLUMBIA COUNTY SCHOOL SYSTEM
DEPARTMENT OF TRANSPORTATION,
CHARLES R. NAGLE,
Superintendent of Schools,
DEWAYNE PORTER,
Director of Transportation,
ROBERT JARRELL,
Assistant Superintendent, et al.,

                                                    Defendants - Appellees.

                    ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                          (November 6, 2012)
             Case: 12-12231     Date Filed: 11/06/2012   Page: 2 of 11

Before MARCUS, KRAVITCH and BLACK, Circuit Judges.

PER CURIAM:

      Bobby Strickland appeals a district court order granting summary judgment

in favor of his former employer on his claims that the employer violated his right

to procedural due process and his rights under his employer’s agreement with his

union. After thorough review, we affirm.

                                         I.

      In 1995, the Columbia County Board of Education (the Board) hired

Strickland as a school bus driver. The Board categorized all bus drivers such as

Strickland as “classified,” or “non-certified” employees, and did not issue these

employees an employment contract. On the other hand, “certified” employees

such as teachers and administrators were issued an employment contract as

required by Georgia law. See O.C.G.A. § 20-2-211.

      In 2007, as a result of unrelated litigation also involving school bus drivers,

the Transport Workers Local Union No. 279 (the Union) entered into a Settlement

Agreement with the Board. In that agreement, the Board agreed that it would

“draft an expanded grievance policy (GAE-1) for all classified employees,

including employees of the Transportation Department.” (emphasis in original).

This language — the GAE coding and the reference to an expanded policy — later

                                          2
              Case: 12-12231    Date Filed: 11/06/2012    Page: 3 of 11

formed part of the basis of this dispute. The agreement further provided:

      Pursuant to this expanded policy, classified employees with at least
      24 months of continuous service with the Board of Education can
      appeal to the Board of Education or its Personnel Committee any
      recommendation to terminate such employee(s) before final action to
      terminate is taken by the Board. The Administration will continue
      implementing procedures on due process. The Administration will
      prepare procedures to define the process.

In 2009, Strickland joined the Union.

      Shortly thereafter, on December 2, 2009, Strickland was involved in an

incident while on his bus route. The parties dispute the details, but they agree that

Strickland was involved in a confrontation with some of the students on his bus.

      Defendant Dewayne Porter, the Board’s Transportation Director, was

subsequently notified of the incident. Porter, along with defendant Robert Jarrell,

the Board’s Assistant Superintendent, conducted an investigation. Several

students on Strickland’s bus confirmed that they saw Strickland push one student

into a seat and another down the bus’s stairs. Students said they saw Strickland

yelling and reading from a clipboard while the bus was in motion. And students

indicated they believed Strickland to be out of control. Strickland’s bus aid, Ruby

Brown, and school principal Alan Griffin corroborated these students’ statements.

      Porter thereafter met with Strickland twice to discuss the incident and the

investigation. Porter informed Strickland that he would recommend termination,

                                          3
              Case: 12-12231     Date Filed: 11/06/2012    Page: 4 of 11

and he explained Strickland’s option to appeal to Jarrell. Because Porter lacked

authority to terminate Strickland, he placed Strickland on administrative leave

pending further action by Jarrell, defendant Charles Nagle (the Board’s

Superintendent) and the Board.

      Strickland filed an appeal with Jarrell. After a meeting in which Strickland

explained his version of the incident, Jarrell informed Strickland by letter that he

would recommend termination, noting that several students, as well as Brown and

Griffin, had told a consistent story about Strickland’s misconduct. Also in the

letter, Jarrell explained Strickland’s right to appeal, directing Strickland to the

“Policy GCK (Suspension/Termination of Auxiliary Personnel),” which Jarrell

said described the appeal process.

       Nagle reviewed Porter’s and Jarrell’s termination recommendations. He

too recommended termination based on his determination that Strickland touched

a student in anger. By letter, Nagle advised Strickland of his right to have this

recommendation reviewed by the Board. Nagle placed no limits on the materials

Strickland could submit in support of his appeal.

      Strickland appealed Nagle’s termination recommendation to the Board and

requested a hearing on his appeal. The Board reviewed Nagle’s termination

recommendation and the documents Nagle and Strickland submitted and voted

                                           4
              Case: 12-12231    Date Filed: 11/06/2012   Page: 5 of 11

unanimously to approve Nagle’s recommendation and terminate Strickland.

Members of the Board declined to grant Strickland a hearing on the matter, noting

that the information before them was sufficient to permit a reasoned decision.

      On July 28, 2010, Strickland filed a complaint in state court alleging that, in

terminating his employment, the defendants violated his procedural and

substantive due process rights. He also alleged that the Board breached the

Settlement Agreement between the Board and the Union by failing to provide him

with a hearing on his appeal before the Board. He further contended that the

defendants violated his First Amendment and Fourteenth Amendment equal-

protection rights. He sought a writ of mandamus to remedy these alleged

violations.

      The defendants removed Strickland’s action to federal district court, and the

district court granted summary judgment in favor of the defendants. This is

Strickland’s appeal.

                                         II.

      We review de novo the district court’s grant of summary judgment.

Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1273 (11th Cir. 2010). Summary

judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

                                         5
             Case: 12-12231     Date Filed: 11/06/2012   Page: 6 of 11

Civ. P. 56(a). “We draw all factual inferences in a light most favorable to the non-

moving party.” Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008).

      Before we reach the merits of Strickland’s appeal, we note that he has

expressly abandoned his First Amendment and equal-protection claims; therefore,

we decline to address them here. In addition, because he does not discuss the

district court’s judgment in favor of the defendants on his substantive-due-process

claim, he is deemed to have abandoned that claim. See Greenbriar, Ltd. v. City of

Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989). Accordingly, we address

only whether the Board’s process satisfied the Settlement Agreement and

Strickland’s right to procedural due process.

                                        III.

1.    Strickland’s claims under the Settlement Agreement

      Strickland essentially complains that, because he was not afforded an in-

person hearing before the Board, the Board violated the terms of the Settlement

Agreement. He first argues that the plain language of the Settlement Agreement

entitled him to an in-person hearing. We disagree. Even assuming Strickland

enjoys contractual rights under the Settlement Agreement, nothing in that

agreement requires the Board to permit Strickland to personally appear at a

hearing. Instead, the Settlement Agreement provides that a classified employee

                                         6
              Case: 12-12231    Date Filed: 11/06/2012   Page: 7 of 11

such as Strickland “can appeal” to the Board a termination recommendation

“before final action to terminate is taken by the Board.” Strickland was afforded

an appeal. It is undisputed that the Board reviewed Nagle’s termination

recommendation by examining all evidence Nagle and Strickland provided. The

Settlement Agreement did not, by its terms, require the Board to ensure

Strickland’s presence during the appeal.

      Strickland next argues that the Board violated the Settlement Agreement

because it did not expand the employee grievance policies as promised.

Specifically, he contends that the Settlement Agreement mandated that the Board

expand GAE-coded grievance policies, which usually apply only to certified

employees, to cover classified employees such as himself. The district court found

that the Settlement Agreement’s reference to GAE policies was a typographical

error, and Strickland submits that this was error.

      We conclude that the district court’s finding was correct. First, Nagle stated

in an affidavit that the Settlement Agreement’s reference to GAE policies was

erroneous; according to Nagle, the proper notation should have been GCK, the

code for classified employees. Strickland has provided no evidence to controvert




                                           7
                Case: 12-12231        Date Filed: 11/06/2012       Page: 8 of 11

Nagle’s statement.1 Without a meaningful reference to GAE-coded policies in the

Settlement Agreement, Strickland’s argument that the agreement required the

Board to bring classified employees in line with GAE-coded policies fails.

       This conclusion is supported by the record. In September 2007, after it

signed the Settlement Agreement, the Board issued a GCK-coded

“Suspension/Termination (Auxiliary Personnel)” procedure. The procedure,

which Jarrell referenced in his letter to Strickland, requires that a supervisor meet

with an employee to discuss the reasons for the recommended termination and to

provide the employee with an opportunity to respond. Here, Porter and Jarrell met

with Strickland, discussed the incident, and permitted Strickland to respond. The

procedure further requires that the supervisor follow the meeting with written

notification of the termination recommendation. Porter and Jarrell did this.

       Next, the GCK procedure provides that the employee have an opportunity to

appeal the recommendation to the Superintendent. Strickland had this

opportunity. As mandated by the GCK procedure, Strickland also had an

opportunity to have his termination “reviewed” by the Board. And, importantly,

the procedure permits the Board to decide whether or not to entertain an in-person



       1
         Strickland’s citations to the record that he argues contradict Nagle’s testimony are not
on point and do not create a genuine issue of material fact.

                                                 8
              Case: 12-12231    Date Filed: 11/06/2012    Page: 9 of 11

hearing on the appeal. Here, Strickland obtained Board review and the Board

declined to have him appear, citing the completeness of the documentary evidence

it reviewed. Thus, the Board conducted Strickland’s termination review in

accordance with the GCK policy it promulgated in response to the Settlement

Agreement. Strickland’s argument that a genuine issue of material fact exists

suggesting the contrary is meritless.

2.    Strickland’s claim under the Due Process Clause

      Finally, Strickland contends that the district court erred in granting

summary judgment in favor of the Board on his procedural-due-process claim. He

argues that he enjoyed a property right in his continued employment with the

Board and that, in terminating him without an in-person hearing, the Board

deprived him of his property without due process of law.

      We conclude, even assuming that Strickland had a property right in his

employment, that the Board afforded him adequate pretermination process. The

Due Process Clause of the Fourteenth Amendment requires that a deprivation of

property “be preceded by notice and opportunity for hearing appropriate to the

nature of the case.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,

313 (1950). The “root requirement” of this right requires “that an individual be

given an opportunity for a hearing before he is deprived of any significant

                                          9
             Case: 12-12231     Date Filed: 11/06/2012    Page: 10 of 11

property interest.” Boddie v. Connecticut, 401 U.S. 371, 379 (1971).

      The defendants in this case satisfied these requirements. After Porter

investigated the incident on Strickland’s bus, Porter met with Strickland twice, in

person, to discuss the evidence the investigation revealed. See Harrison v. Wille,

132 F.3d 679, 684 (11th Cir. 1998) (concluding that notice was sufficient when, at

the first predisciplinary conference, a supervisor told his employee of the charges

and evidence against him). Following the meetings, Porter notified Strickland by

letter of his decision to recommend termination.

      Strickland then received another hearing, this time with Jarrell, where he

was permitted to tell his side of the story, supported by any evidence he could

provide. When Jarrell recommended termination, he notified Strickland by letter.

Also in the letter, Jarrell notified Strickland of the appeal process before

Superintendent Nagle.

      These recommendations underwent further review before Nagle. And,

when Nagle issued a final termination recommendation, he notified Strickland by

letter of the process by which Strickland could appeal to the Board. Strickland

had an unrestricted opportunity to submit materials for the Board’s consideration.

Thus, even though he was not physically present while the Board entertained his

appeal, Strickland had an opportunity to respond to the allegations against him.

                                          10
               Case: 12-12231       Date Filed: 11/06/2012       Page: 11 of 11

See Barry v. Barchi, 443 U.S. 55, 65 (1979) (holding that a horse trainer was

afforded due process when he “was given more than one opportunity to present his

side of the story” before his license was suspended).

       The Board’s denial of Strickland’s in-person hearing request does not

amount to a violation of Strickland’s right to procedural due process in light of the

entire review he received. See Loudermill, 470 U.S. at 546 (emphasizing that

requiring more than an “opportunity to present reasons, either in person or in

writing, why the proposed action should not be taken” would “intrude to an

unwarranted extent on the government’s interest in quickly removing an

unsatisfactory employee”); Harrison, 132 F.3d at 684 (“Plaintiff need only be

given an opportunity to present his side of the story.”).

                                              IV.

       Because Strickland failed to establish a genuine issue of material fact as to

whether the Board violated the Settlement Agreement or his right to procedural

due process, the district court’s order granting summary judgment in favor of the

defendants is affirmed.2

       AFFIRMED.



       2
        Despite his argument to the contrary, Strickland is not entitled to mandamus relief under
Georgia law.

                                               11